OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                         OFfl?©liBb X3112l{OSK<ft\lllff0 L
                         STATE Of TE>CAS
                         PENALTV IFOR
                         PRIVATE USE
                                                                     78701 ~         ~15      (O)(Q)@
                                                                  02               m                    •
                                                               g~ 0001401603 JUN. 03. 2015.
  6/3/2015
  Gluck, Andrei              Tr.                                         B)                WR-81,148-02',A
  This is to advise that the Court                                           written order the application for ·~
  writ of habeas corpus on the find                  ~<'::'2 Lrt~c.;t~~aPcourt without a hearing.              '
                                                            .2;-n.··                      Abel Acosta Clerk I




                                                        GLUCK                                                            •'/.
                                                                                                                         1·\
                                                          VILLE #45690-177                                                  I

                                                                                               . U TF
                                                                                                                I
                                                                                                                :1
                                                                                                                t

1ESN3~ ~51 99 ~·1\:~-'~,.),\'Jt'.
           ·:.' .·~  .
                                  s.
                              ..., .. f('
                                                                                                                I
                                                                                                                1    ,,\-..;;